Citation Nr: 0605162	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back disability, diagnosed as annular tear, L5-S1.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board remanded the case in April 2003 for further 
development, and the case was returned to the Board in March 
2005.  


REMAND

Historically, service connection for annular tear, L5-S1 was 
granted in a June 2002 rating action, effective September 28, 
1998 with a 10 percent evaluation.  The veteran contends that 
a higher evaluation for her low back disorder is warranted.  

The veteran was afforded VA examinations in May 2003 and most 
recently in February 2004.  During the May 2003 examination, 
it was noted that the veteran reported significant impairment 
due to low back pain which impacted her job as a teacher's 
aide.  She stated that she had frequent flare-ups of pain n 
which she was bedridden.  X-ray studies conducted at that 
time noted no suggestion of discogenic disease; however, it 
was noted that an MRI study would be more sensitive in 
detecting disc pathology.  In October 2003, the veteran 
underwent an MRI study of the cervical spine; however, no 
such imaging study of the lumbar spine was performed at that 
time.  In addition, on VA examination in February 2004, the 
veteran reported persistent lumbosacral pain symptoms.  Range 
of motion testing showed significant limitation of motion; 
however, the veteran admitted that her fear of pain largely 
impacted the limitation of low back motion.  In the opinion 
of the Board, additional development of the medical evidence 
is required in this case.  Specifically, an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Furthermore, neither the 
VA examination report nor the other evidence of record 
provides an adequate assessment of functional impairment due 
to incoordination, weakened movement, excess fatigability, 
pain on repeated use or of the functional impairment during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Therefore, the Board has 
determined a new examination should be ordered.  

In addition, the most recent treatment reports contained in 
the claims file related to the veteran's low back disability 
are dated in 2001.  Thus, further development to obtain 
outstanding, pertinent records is also in order.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment or evaluation 
for the veteran's service-connected low 
back disability since 2001.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran so notified.  

2.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of her 
service-connected low back disability.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including MRI and 
any other necessary imaging studies and 
range of motion testing in degrees, 
should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.  

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
feasible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability.  
Any functional impairment of the lower 
extremities due to disc disease should be 
identified, and the examiner should 
assess the frequency and duration of any 
episodes of intervertebral disc syndrome, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on her ability to work.  

The rationale for all opinions expressed 
should also be provided.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
the veteran's low back disability in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and her representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


